Atkinson, J.
Under the ruling of the court it is only necessary to consider whether or not the venue was properly laid in Morgan county. The case is an equitable cause wherein it is sought to require the specific performance of a contract for the sale of land, and in connection therewith to fix the rights of various parties relating thereto. It will be noticed that the only contending defendants are the widow, Ellen Jackson, and the two sons, Oscar Jackson and Rufus Jackson, with their wives, all of whom are shown to reside in the county of Putnam. These defendants contend that they are the only defendants against whom substantial relief is prayed, and for that reason the court of equity in Morgan county has no jurisdiction. The court, in dismissing the suit on demurrer, 'took this view of the ease and dismissed it upon the ground contended for. Our learned brother was in error. Stovall and Few, *187the vendors, were residents of Morgan county, were necessary parties, and substantial relief was prayed against them. They were the makers of the bond for title, and it was sought to require them to execute a deed to the plaintiffs. The defendants Sally Jackson, Henry Jackson, Elizabeth Thomas, and Fannie Williams resided in Morgan county, and they were likewise parties against whom substantial relief was prayed. It will be remembered that their father, Arch Jackson, was one of the purchasers of the land and had paid a part of the purchase-price, and the Morgan county heirs, who have just been named, entered into a contract with the plaintiffs in this' case, by which whatever interest they might have as heirs-at-law of Arch Jackson should go to the plaintiffs and the said Oscar and Rufus, provided they should pay the balance of the purchase-price and thereby relieve the estate from the obligation. Stovall and Few would act at their peril if they attempted to convey the land to any of the heirs, unless all should become precluded' by judgment or in some other way. Recognizing this, they were refusing to act until required to do so. The case is one peculiarly for equity jurisdiction, and in order to obtain complete relief the Morgan county defendants were necessary parties and the relief against them was substantial. Under the familiar rule that a suit in equity may be brought in any county where a defendant resides against whom substantial relief is prayed, the venue of this case was properly laid in Morgan county. Civil Code, §§ 4950, 5871.

Judgment reversed.


All the Justices concur.